Citation Nr: 0814293	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-17 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased evaluation for status post 
fracture, right clavicle (dominant), currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from July 1971 
to July 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island.  

In May 2007, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  In August 2007, the Board remanded the claim 
to the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  Prior to October 18, 2007, the veteran's right shoulder 
disorder was manifested by complaints of pain and crepitus; 
the veteran had flexion to 80 degrees and abduction to 70 
degrees.  Internal rotation was to 40 degrees and external 
rotation was to 30 degrees.  

2.  From October 18, 2007, the veteran's right shoulder 
disorder was manifested by complaints of pain with forward 
flexion to 10 degrees, with adduction and abduction to 30 
degrees.  Internal and external rotation to 10 degrees.  


CONCLUSION OF LAW

From October 18, 2007, the criteria for an increased 
evaluation for status post fracture, right clavicle 
(dominant), to 40 percent have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5201 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
November 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board acknowledges that the VCAA letter sent to the 
veteran in November 2005 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In March 2006, the RO sent the veteran a letter describing 
what evidence was necessary with respect to the rating 
criteria and the effective date of a rating.  That letter 
explained that ratings from 0 percent to 100 percent could be 
assigned and that evidence of the nature and symptoms of the 
condition, severity and duration of the symptoms, and impact 
of the condition and symptoms on employment would be 
considered in evaluating a disability.  The letter also 
described the types of medical and lay evidence that the 
veteran may submit.

A flaw in the letter that was not subsequently cured is that 
the RO/AMC did not specifically advise the veteran that he 
should present evidence of how the service-connected 
disability impacted his daily life.  But at the October 2007 
C&P examination, the veteran was asked whether there were any 
effects on his routine daily activities, and he reported 
them.  Thus, the veteran was not prejudiced by that lack of 
notice because he was able to present the relevant evidence 
at the 



examination.  And the veteran either submitted or identified 
much medical evidence of the symptoms that he believed would 
warrant an increased rating.  

It also appears that the veteran has actual notice of the 
relevant diagnostic code, as it was provided in the May 2006 
statement of the case, which the veteran indicated he 
reviewed when he checked the box on his VA Form 9.   He also 
demonstrated actual knowledge of what was needed to support 
his claim as reflected in his statements and hearing 
testimony.  Specifically, the veteran testified before the 
undersigned in May 2007 concerning right shoulder pain and 
limitation of motion, including lifting his shoulder to 80 
degrees, and the loss of range of motion.  He discussed 
instability and weakness.  The claim was readjudicated in a 
December 2007 supplemental statement of the case.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Since the veteran 
had a meaningful opportunity to participate in the 
adjudication process, he was not prejudiced by the harmless 
error or by the delay in receiving all required notice.  See 
Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006) 
(failure to provide timely notice is harmless if the claimant 
had a meaningful opportunity to participate in the processing 
of the claim).  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
private treatment records.  While the veteran has indicated 
that he was receiving disability from SSA, (see, his July 
2005 claim) a remand to obtain these records is not necessary 
since he has also indicated that this was for his cardiac 
disability.  And he was provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Veterans Law Judge.  

In addition, he was afforded VA medical examinations in 
August 2005 and October 2007.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The veteran's right shoulder disability has been evaluated as 
30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5201.  Limitation of motion to midway between the side and 
shoulder level warrants a 30 percent evaluation for the major 
shoulder, and a 20 percent evaluation for the minor shoulder.  
Limitation of motion to 25 degrees from the side warrants a 
40 percent evaluation for the major shoulder, and 30 percent 
for the minor shoulder.  38 C.F.R. § 4.71a, Code 5201.  

The normal range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.  The Board further notes 
that, under the laws administered by VA, a distinction is 
made between major (dominant) and minor upper extremities for 
rating purposes.  In the present matter, the veteran's right 
shoulder is the major upper extremity.  (See, VA examination 
report of October 2007).  

In July 2005, the veteran requested an increased evaluation 
for his service-connected right shoulder disability.  VA 
outpatient treatment records dated from 2004 to 2006 show 
treatment for complaints of right shoulder pain.  A March 
2005 CT scan showed no focal abnormalities and normal AC 
joints.  The clavicle was intact and the humeral heads and 
scapula were noted to appear normal.  May 2005 X-rays showed 
no fracture or dislocation with normal joint alignment.  A 
July 2005 MRI showed tendonopathy of the supraspinatus and 
suprascapularis tendon and acromioclavicular degenerative 
change with resultant impression on myotendinous junction.  
The VA treatment records showed abduction of the right 
shoulder to 90 degrees in December 2004 and March 2005.  In 
July 2005, abduction was limited to 40 degrees due to pain.  
In May 2006, right shoulder abduction was to 70 degrees.  



Forward flexion was to 90 degrees in December 2004 and to 100 
degrees in March 2005.  In July 2005, forward flexion was to 
10 degrees.  In May 2006, forward flexion was to 90 degrees.  

On VA examination in August 2005, the veteran's right 
shoulder disorder was manifested by complaints of pain and 
crepitus.  The veteran had flexion to 80 degrees and 
abduction to 70 degrees.  Internal rotation was to 40 degrees 
and external rotation was to 30 degrees.  The examiner noted 
that an MRI in July 2005 showed degenerative changes of the 
acromioclavicular joint.  

As motion of the right arm was not shown to be limited to 25 
degrees from the side, an increased evaluation under DC 5201 
is not warranted based upon the foregoing evidence.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5201.  At worst, abduction 
was limited to 40 degrees in July 2005.  While there was also 
a finding of forward flexion limited to 10 degrees in July 
2005, this was an isolated finding, as forward flexion was 
significantly improved to 80 and 90 degrees on examinations 
in August 2005 and May 2006, respectively.

A higher evaluation of 40 percent is warranted under 
Diagnostic Code 5200 if there is evidence of ankylosis 
intermediate between favorable and unfavorable scapulohumeral 
articulation.  38 C.F.R. 4.71a (2007).  A 50 percent 
evaluation is warranted if there is evidence of fibrous union 
of the humerus under Diagnostic Code 5202.  Id. A 60 percent 
evaluation is warranted for nonunion of the humerus (false 
flail joint).  An 80 percent evaluation is warranted for loss 
of head of the humerus (flail shoulder) under Diagnostic Code 
5202.  Id.  Diagnostic Codes 5200 and 5202, however, are not 
applicable for evaluating the veteran's service-connected 
right shoulder disability because there is no evidence of any 
ankylosis of scapulohumeral articulation or impairment of the 
humerus.  (See, November 2004 CT scant showing humeral heads 
and scapula normal).  

Additional VA outpatient treatment records dated in 2006 and 
2007 show treatment for various medical complaints unrelated 
to the right shoulder disorder.  On VA examination on October 
18, 2007, the veteran's right shoulder disability is shown to 
be manifested by complaints of pain with forward flexion to 
10 degrees, with adduction and abduction to 30 degrees.  
Internal and external rotation were to 10 degrees.  The 
examiner noted that there was no deformity with the clavicle 
well healed.  The examiner found frozen right shoulder.  

In determining whether the veteran has limitation to 25 
degrees from the side, level, it is necessary to consider 
reports of forward flexion and abduction.  See Mariano v. 
Principi, 17 Vet. App. 305, 314-16 (2003); (noting that 
criteria under Diagnostic Code 5201 do not explicitly refer 
to any specific type of range of motion measurement, such as 
abduction, as is referred to under Diagnostic Code 5200, and 
remanding for VA to decide whether limitation of motion for 
purposes of establishing a certain rating requires limitation 
in all planes or limitation in any one plane).  See also 38 
C.F.R. § 4.71, Plate I (2007).  The United States Court of 
Appeals for Veterans Claims (Court) left open the question of 
whether the ratings in DC 5201 required limitation in all 
planes or limitation in any one plane but the Court noted 
that it would be very difficult to satisfy DC 5201 if 
limitation were required in all planes.  So, here, the Board 
concludes that for rating under DC 5201 the limitation of 
motion may be in any one plane of motion, e.g., abduction or 
forward elevation (flexion).  The veteran is shown on VA 
examination in October 2007 to have flexion of the right arm 
limited to 10 degrees.  Therefore, a 40 percent rating for 
his right shoulder disorder is warranted as of October 18, 
2007, under DC 5201 based on limitation of motion.  As 
discussed above, the results of examination prior to that 
date do not support an evaluation higher than the previously 
assigned 30 percent.  Therefore, the veteran is entitled to 
an increased evaluation from the date of the October 2007 
examination.  

The 40 percent rating is the maximum assignable under DC 
5201.  The record does not show that a rating beyond 40 
percent is warranted under any other potentially applicable 
code.  There is no showing of ankylosis or impairment of the 
humerus.  As noted above, the October 2007 examiner stated 
that there was no deformity and that the clavicle was well 
healed.  See, DCs 5200, 5202.  

The Board has also considered the impact of functional loss, 
weakened movement, excess fatigability, incoordination and 
pain.  DeLuca, 8 Vet. App. at 206-07.  Because the veteran is 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion from 
October 2007, it is not necessary to consider 38 C.F.R. §§ 
4.40 and 4.45.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  The Board has considered whether there is any 
additional functional loss not contemplated in the 30 percent 
evaluation assigned prior to October 18, 2007.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2007); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Factors involved in evaluating and 
rating disabilities of the joints include: weakness; 
fatigability; lack of coordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45 (2007).  The objective medical evidence of record, prior 
to October 2007 while showing complaints of right shoulder 
pain does not show evidence of incoordination, fatigue, or 
endurance or strength problems not sufficiently compensated 
by the evaluations assigned.  Right shoulder strength was 
consistently described as 4/5.  Even with pain, the veteran 
had forward flexion to 40 degrees in July 2005.  And in 
August 2005, with repetitive stress testing with a 5 pound 
weight, he had right shoulder abduction to 30 degrees.  Under 
Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not 
required to assign a separate rating merely for pain.  The 
Board finds that there is no additional functional loss not 
contemplated in the 30 percent rating assigned prior to 
October 17, 2007, and that an increased evaluation on this 
basis is not warranted.  

The Board also considered evaluating the right shoulder 
disorder under the diagnostic codes for degenerative joint 
disease.  Traumatic arthritis is evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2007), for degenerative 
arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.  But 
limitation of motion does not provide for a rating in excess 
of 20 percent.  Additionally, awarding a separate evaluation 
under for traumatic arthritis would constitute prohibited 
pyramiding.  38 C.F.R. § 4.14 (2007); see also Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  




The benefit of the doubt is resolved in the veteran's favor 
to the extent indicated.  Thus, an increased evaluation to 40 
percent is warranted from October 18, 2007.  


ORDER

A 40 percent rating for status post fracture, right clavicle 
(dominant), is granted, effective from October 18, 2007, 
subject to the controlling regulations governing the payment 
of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


